Citation Nr: 0737731	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for rheumatoid arthritis 
with erythema nodosum, to include as secondary to service-
connected residuals of right clavicle fracture.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1970 to September 
1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 decision by the RO 
which, in part, denied service connection for rheumatoid 
arthritis with erythema nodosum, including secondary to right 
clavicle fracture.  The Board remanded the appeal for 
additional development in February 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Neither rheumatoid arthritis nor erythema nodosum was 
present in service or until many years thereafter, and there 
is no competent evidence that any current rheumatoid 
arthritis or erythema nodosum is causally or etiologically 
related to, or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The veteran does not have rheumatoid arthritis or erythema 
nodosum due to disease or injury which was incurred in or 
aggravated by service, and it is not proximately due to or 
aggravated by service-connected residuals of right clavicle 
fracture.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in August 2003, and March 2006 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the March 
2006 letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, the claim was 
readjudicated, and a supplemental statement (SSOC) of the 
case was promulgated in July 2006.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 2007-7130 WL 2694606 (Fed. 
Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which was related to service or 
to his service-connected right clavicle disability; of what 
evidence was necessary to establish service connection on a 
direct and secondary basis, and why the current evidence was 
insufficient to award the benefits sought.  

All VA and private medical records identified by the veteran, 
including records from the Social Security Administration 
pertaining to his award of disability benefits in September 
1993, have been obtained and associated with the claims file.  
Furthermore, in a statement received in March 2006, the 
veteran indicated that he had no additional evidence to 
submit and requested that his appeal be adjudicated by the 
Board as soon as possible.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Factual Background & Analysis

Initially, the Board notes that the veteran's original claims 
file was reportedly lost in the mail by the U.S. Postal 
Service sometime in late October 2003, and that several 
attempts to locate the file were unsuccessful.  Where service 
medical records are absent or missing, there is a heightened 
duty of the Board to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Here, a rebuilt claims file was created by the RO 
which consists of copies of private and VA treatment records 
from 1969 to the present as well as numerous private and VA 
medical reports from the Social Security Administration for 
treatment from 1989 to 1993.  

In this case, the veteran does not claim that the 
disabilities for which he seeks service connection, 
rheumatoid arthritis and erythema nodosum, are related to 
service, but rather that they are due to or residuals of his 
service-connected fracture of the right clavicle.  In this 
regard, the Board notes that the veteran has not presented 
any competent evidence to support his assertions.  

The evidentiary record shows that the veteran was treated for 
chronic pain, primarily in his neck, mid-back, shoulders, 
ankles, arms, and hands since 1989.  He was first treated for 
pain in the thoracic scapula and cervical spine area after an 
injury at work in June 1989.  X-ray studies of the cervical 
spine in August 1989 and an MRI in December 1989 were normal.  
The diagnoses included right thoracic scapular and cervical 
strain/sprain.  

VA diagnostic studies in April 1991 showed osteophytes and 
other degenerative changes in the thoracic and cervical spine 
and in the metacarpophalangeal (MCP) joints of the first and 
second digits of both hands.  Laboratory studies for 
rheumatoid factor were normal and an ANA profile was negative 
in April 1991.  The assessment at that time was arthralgia.  
In fact, all laboratory studies of record have been negative 
for any objective evidence of rheumatoid arthritis.  
Nonetheless, the evidentiary record includes several 
diagnoses of seronegative rheumatoid arthritis, beginning in 
1993.  

A VA rheumatology report in September 2002, indicated that 
all of the veteran's serology studies had been completely 
normal and showed no evidence of rheumatoid arthritis.  The 
examiner indicated that she reviewed the veteran's medical 
history and that while there was some erosion at one distal 
interphalangeal (DIP) joint, it appeared to be more 
consistent with osteoarthritis.  She also noted that although 
the veteran had varying degrees of objective synovitis on 
various consultations by rheumatology, all diagnostic 
studies, including rheumatoid factor, ESR, ANA, and bone 
scans were consistently negative for rheumatoid arthritis and 
showed only evidence of degenerative joint disease without 
inflammation.  

When examined by VA in October 2003, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The diagnoses 
included degenerative joint disease of the right shoulder 
with no evidence of rheumatoid arthritis, per the September 
2002 rheumatologist opinion.  

The diagnosis on VA examination in March 2005, was 
degenerative disc disease of the cervical spine with 
intermittent radicular symptoms on the right side and 
intermittent cephalgia.  The examiner opined that the 
veteran's cervical spine disability was not related to his 
service-connected right shoulder disability.  

The first evidence of erythema nodosum was shown on a VA 
outpatient note in May 1993.  A VA progress note in February 
1994, indicated that the veteran had two episodes of what 
appeared to be erythema nodosum lesions on his shins between 
June and December 1993.  A progress note in October 1994, 
indicated that a skin biopsy was positive for erythema 
nodosum.  

With regard to rheumatoid arthritis, the Board notes that all 
of the diagnostic studies of record are negative for 
rheumatoid arthritis.  That is, all laboratory studies for 
rheumatoid factor, uric acid, and ANA have been within normal 
limits and showed no evidence of rheumatoid arthritis.  Even 
assuming that the diagnosis of seronegative rheumatoid 
arthritis is appropriate, there is no evidence that even 
remotely suggests an etiological relationship between any 
current generalized joint pain or seronegative rheumatoid 
arthritis and the veteran's service-connected right shoulder 
disability.  Likewise, the first evidence of erythema nodosum 
was in 1993, some 20 years after discharge from service.  
Moreover, there is no competent evidence showing a 
relationship between any current erythema nodosum and service 
or the veteran's service-connected right shoulder disability.  

While the veteran believes that he has rheumatoid arthritis 
at present which is related to his service-connected right 
shoulder disability, he is not competent to offer an opinion 
as to medical causation or etiology.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  See also 
Franzen v. Brown, 9 Vet. App. 235 (1996).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Furthermore, the veteran has presented no competent evidence 
to support his assertions that he has rheumatoid arthritis or 
that any current erythema nodosum is related in any way to 
his service-connected right shoulder disability.  When an 
opinion requires special experience or special knowledge, 
then the opinions of witnesses skilled in that particular 
science to which the question relates are required.  
Questions of medical causation require such expertise.  
Grottveit, 5 Vet. App. at 93 (1993).  Although the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires specialized 
medical knowledge of specific disabilities.  Savage, 10 Vet. 
App. at 495; Espiritu, 2 Vet. App. at 494 (1992).  In light 
of the discussion above, service connection for rheumatoid 
arthritis with erythema nodosum, including secondary to 
service-connected right clavicle fracture is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for rheumatoid arthritis with erythema 
nodosum, to include as secondary to service-connected 
residuals of right clavicle fracture, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


